Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 01/22/2021 have obviated the rejections of record. Accordingly, claims 1-20 are allowable over the prior art. With regard to claim 1, the prior art discloses claim 1 except for the limitations that recite troughs formed within the outboard face, each of the troughs being positioned between and extending lengthwise in parallel to a pair of the crossflow channels; wherein each of the troughs elongates between ends that define a length of the trough; and wherein: a width of the trough is defined as a distance in the axial direction between opposing sides of the trough; a depth of the trough is defined as a distance in the radial direction between a surrounding surface of the floor and a lowest point within the trough; wherein each of the troughs comprises a width and depth that varies along the length of the trough, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies. Claims 2-13 depend from claim 1. For allowability reasons of claims 14-20, see the previous office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745     

/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745